Case 1:20-cv-00224-LPS Document 36 Filed 11/23/20 Page 1 of 4 PagelD #: 3353

Case 1:20-cv-00224-LPS Document 34-1 Filed 11/09/20 Page 1 of 4 PagelD #: 3331

PROPOSED REVISED PATENT FORM SCHEDULING ORDER

ae Ei a I A TT

 
     

a a
Plaintiff shall identify gust 7, 2020 | Agreé: December i1, 2020
the accused product(s), .
including accused Pe

methods and systems,
and its damages model,
as well as the asserted
patent(s) that the accused
product(s) allegedly
infringe(s). Plaintiff

shali also produce the a
file history for each
asserted patent. | oe /o3a )

Defendant shall produce Sebtomabdr 25-2020 Plaintiff: ee iF, 2021
Fe aoa

 

core technical documents
related to the accused Defendant:
product(s), sufficient to NA
show how the accused
product(s) work(s),
including but not limited
to non-publicly available
operation manuals,
product literature,
schematics, and
specifications.

Defendant shall also
produce sales figures for
the accused product(s).
Plaintiff shall produce an Ottober21,/20A0 ;
initial claim chart
relating each known
accused product to the
asserted claims each such
product allegedly
infringes. cy
Defendant shall produce Detentber ¥1,2020
its initial invalidity
contentions for each

    

 

 

 

 

 

 

 

 

 
Case 1:20-cv-00224-LPS Document 36 Filed 11/23/20 Page 2 of 4 PagelD #: 3354

Case 1:20-cv-00224-LPS Document 34-1 Filed 11/09/20 Page 2 of 4 PagelD #: 3332

 

asserted claim, as well as
the known related
invalidating references.

 

Discovery.
Document production
shall be substantially
complete

Joly 74, 2011

 

Claim Construction
Issue Identification:
the parties shall
exchange a list of those
claim term(s)/phrase(s)
that they believe need
construction and their
proposed claim
construction of those
term(s)/phrase(s). This
document will not be
filed with the Court.

 

ao

 

Subsequent to
exchanging that list, the
parties will meet and
confer to prepare a Joint
Claim Construction
Chart to be submitted

21

laintiff: May 14, 2

Deferdant: Time.25,.2021

 

Claim Construction

 
   
 

contemporanco
subrnit initial briefs on
claim construction issues

amine SDH
eae

 
  

iif: June 11, 2021

Defendant: July 26, 2021

 

The parties’
answering/responsive
briefs shall be
contemporaneously “|
submitted

April 2972021

“wad

Plaintiff: Fuiy 16, 2021 '

pPefendant: August 25, 2021
oN

 

Hearing on Claim
Construction.

the Court will hear
argument on claim
construction.

Beginning At 9:00
a.m. on 3,
2021

 

 

 

 

 

 

4 Aan

 
Case 1:20-cv-00224-LPS Document 36 Filed 11/23/20 Page 3 of 4 PagelD #: 3355

Case 1:20-cv-00224-LPS Document 34-1 Filed 11/09/20 Page 3 of 4 PagelD #: 3333

 

Interim Status Report. fi

Counsel shall submit a st.14, 2021 Bight October 10, 2021
joint letter to the Court

with an interim report on Defendant February|, 2022.

the nature of the matters
in issue and the progress
of discovery to date.
Thereafter, if the Court
deems it necessary, it
will schedule a status
conference.

Case Dispositive
Motions.

All case dispositive
motions, an opening
brief, and affidavits, if
any, in support of the
motion shall be served
and filed on or before
Responses to dispositive
motions shall be served
and filed on or before
Replies to dispositive
motions shall be served
and filed on or before
Hearing.

The Court will hear
argument on all pending
case dispositive and
Daubert motions on [The
parties should propose a
date approximately two
months prior to the
requested pretrial
conference date. ]
Pretrial Conference.
The Court will hold a
pretrial conference in
Court with counsel [The
parties should request a
date approximately 2-4
weeks prior to their
requested trial date. ] \

 

 

 

 

L., Cha
efendart: Atigust 26,2022 |,

Plaintiff: No ha

 

      

Defendant: September 9, 2022

 

 

 

 

 

 

at Wino PM

 

 
Case 1:20-cv-00224-LPS Document 36 Filed 11/23/20 Page 4 of 4 PagelD #: 3356

Case 1:20-cv-00224-LPS Document 34-1 Filed 11/09/20 Page 4 of 4 PagelD # 3334

 

The parties shall file with
the Court the joint
proposed final pretrial
order with the
information required by
the form of Revised
Final Pretrial Order -
Patent, which can be
found on the Court's
website
(www.ded.uscourts.gov),
[The parties should insert
a date no less than seven
(7) days before

the requested pretrial
conference date. |

 

On or before July

Ses

 

Plaintiff; No Change

 

 

 

 

Jog vagy (9 Cald) te bey

0 be) Ur \\

2a.

So otreLPy.

Jot hb

 

Sy, oD HS

 
